Citation Nr: 0727397	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-06 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the veteran submitted a timely notice of 
disagreement as to the denial of his application to reopen a 
previously denied claim of entitlement to service connection 
for a cardiovascular disorder.

2.  Whether the veteran submitted a timely substantive appeal 
as to the denial of the claims for an increased rating for 
post-traumatic stress disorder (PTSD) and service connection 
for residuals of cold injuries to the upper and lower 
bilateral extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that found that 
the veteran had not submitted a timely notice of disagreement 
as to the denial of his application to reopen a previously 
denied claim of entitlement to service connection for a 
cardiovascular disorder, or a timely substantive appeal as to 
the denial of the claims for an increased rating for PTSD and 
service connection for residuals of cold injuries to the 
upper and lower bilateral extremities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The requirements of VA's duties to notify and assist the 
veteran have not been met.  With respect to notice, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002).  

A review of the claims folder fails to reveal notice from the 
RO to the appellant with respect to the issues regarding 
whether the veteran submitted a timely notice of disagreement 
as to the denial of his application to reopen a previously 
denied claim of entitlement to service connection for a 
cardiovascular disorder, or a timely substantive appeal as to 
the denial of the claims for an increased rating for PTSD and 
service connection for residuals of cold injuries to the 
upper and lower bilateral extremities that complies with VCAA 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Therefore, a remand to the RO is required in order to correct 
this deficiency.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant and his 
representative of any information or 
evidence not previously provided that 
is necessary to substantiate the claims 
regarding whether the veteran submitted 
a timely notice of disagreement as to 
the denial of his application to reopen 
a previously denied claim of 
entitlement to service connection for a 
cardiovascular disorder, or a timely 
substantive appeal as to the denial of 
the claims for an increased rating for 
PTSD and service connection for 
residuals of cold injuries to the upper 
and lower bilateral extremities, and of 
what information or evidence the 
appellant should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice 
should also ask the appellant to 
provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a) 
and any applicable legal precedent.  
Allow the appropriate period of time 
for response.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims.  If 
action remains adverse to the 
appellant, provide the appellant and 
his representative with a supplemental 
statement of the case including a 
summary of the applicable laws and 
regulation, with appropriate citation, 
and a discussion of how such laws and 
regulations affected the determinations 
with respect to the issues, and allow 
him an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



